712 N.W.2d 724 (2006)
474 Mich. 1132
HARTMAN & EICHHORN BUILDING COMPANY, INC., Plaintiff/Counter Defendant,
v.
Steven DAILEY and Janine Dailey, Defendants/Counter Plaintiffs/Third-Party Plaintiffs/Appellees, and
George H. Presley, and ABN-AMRO, d/b/a Standard Federal Bank, Defendants, and
Jeffry R. Hartman, Third-Party Defendant-Appellant.
Docket Nos. 129733 & (79)(80). COA No. 249847.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the questions involving the Michigan Consumer Protection Act's application to residential builders. We further ORDER that this case be argued and submitted to the Court together with the case of Liss v. Lewiston Richards, Inc., 474 Mich. 1133, 712 N.W.2d 724 (2006), at such future session of the Court as both cases are ready for submission.